Exhibit 99.1 Pinnacle Airlines Reports Third Quarter 2007 Financial Results MEMPHIS, TN – November 1, 2007 – Pinnacle Airlines Corp. (NASDAQ: PNCL) (“the “Company”) today reported third quarter 2007 net income and fully diluted earnings per share (“EPS”) of $10.9 million and $0.48, respectively.The Company’s net income and EPS were $13.6 million and $0.62, respectively, for the third quarter of 2006, excluding nonrecurring items.The 2007 financial results reflect the contractual changes in the airline services agreement (the “ASA”) between the Company’s wholly owned subsidiary, Pinnacle Airlines, Inc. (“Pinnacle”), and Northwest Airlines, Inc. (“Northwest”) that became effective January 1, 2007, as further discussed under “Third Quarter 2007 Financial and Operating Results.” Third Quarter 2007 Significant Accomplishments · Pre-delivery Payment Financing Facilities:The Company successfully completed short-term financing facilities of up to $80 million to finance pre-delivery payments related to the purchase of Q400 and CRJ900 aircraft.These facilities will increase the Company’s liquidity for the rest of 2007 and 2008 as the Company’s operating subsidiaries transition into their new Q400 and CRJ-900 aircraft fleets.The Company borrowed $35 million under these short-term facilities during September, increasing the September 30 balance of cash and short-term investments, and borrowed an additional $32.3 million in October 2007.The Company will borrow the remaining $12.7 million as it is required to make additional pre-delivery payments to the aircraft manufacturer over the next several quarters. · Share Repurchase Program: The Company purchased an additional 0.5 million shares of its common stock during the quarter for $8.0 million, bringing the total shares purchased since implementing its share repurchase program to 2.0 million.In total, the Company has returned approximately $35 million of capital to shareholders since May 2007 through its share repurchase program.With the completion of its pre-delivery payment financing facilities, the Company plans to continue making share repurchases in the near-term for up to the additional $25 million authorization remaining under the Company’s share repurchase program. · Extension of 15 CRJ-200 Aircraft Return Date:The Company agreed with Northwest to delay the start of the return of 15 CRJ-200 aircraft by two additional months, to November 2007.This change will result in a slight increase in the Company’s capacity for the fourth quarter of 2007 and first quarter of 2008, allowing the Company to earn additional income under its ASA.In addition, Northwest has agreed to pay the Company $1.5 million as additional compensation related to the amended transition period. “As we begin to take delivery of our new aircraft in the fourth quarter, I want to congratulate our People for their recent accomplishments,” said Philip Trenary, President and Chief Executive Officer of Pinnacle Airlines Corp.“Their outstanding performance contributes greatly to the confidence that our investors, lenders, and airline partners place in us.” Third Quarter 2007 Financial and Operating Results The Company’s Pinnacle subsidiary completed 112,378 block hours and 68,370 departures, increases of 8% and 7%, respectively, over the same period in 2006.The primary reason was the addition of 15 CRJ-200 aircraft to Pinnacle’s operating fleet during the first quarter of 2007.The Company’s Colgan Air, Inc. (“Colgan”) subsidiary completed 35,329 block hours and 30,049 departures during the third quarter. The Company recorded operating revenue of $205.7 million, a decrease of $2.8 million, or 1%, over the same period in 2006.Operating revenue was reduced by approximately $82.4 million for contractual changes in the ASA.The increase in Pinnacle’s level of operations accounted for an increase in revenue of approximately $18.7 million.The amortization of net deferred revenue associated with Pinnacle’s ASA also increased revenue by approximately $5.8 million.The acquisition of Colgan increased the Company’s consolidated revenue by approximately $55.1 million. Operating income and operating margin were $15.0 million and 7.3%, respectively.The Company’s Pinnacle subsidiary achieved an operating margin of 10.4%, while Colgan recorded an operating margin of (1.1)%.Consolidated operating income and operating margin for the third quarter of 2006 were approximately $22.0 million and 10.6%, respectively, excluding nonrecurring charges.The decrease in the Company’s operating income was primarily attributable to contractual changes under the ASA that became effective January 1, 2007.These contractual changes reduced operating income by approximately $11.1 million for the three months ended September 30, 2007.The reduction in operating income from contractual ASA changes was offset by approximately $5.8 million of amortization of net deferred revenue associated with Pinnacle’s ASA.This amortization is recorded as an increase in operating revenue in the Company’s consolidated statements of income. Total nonoperating income for the third quarter was approximately $1.4 million, an increase of approximately $2.0 million as compared to the third quarter of 2006.This is primarily attributable to a $1.8 million increase in interest income from our significantly larger short-term investment portfolio.In addition, interest expense increased by $1.5 million, primarily due to the addition of Colgan’s interest expense.This increase was offset by the $1.5 million of capitalized interest, primarily related to the acquisition of our Q400 and CRJ-900 aircraft, as discussed in Note 1 to our condensed consolidated financial statements. Year-to-Date 2007 Financial and Operating Results Pinnacle completed 329,601 block hours and 199,598 departures, increases of 6% and 6%, respectively, over the same period in 2006.The Company’s Colgan subsidiary completed 94,433 block hours and 79,982 departures from the acquisition date of January 18, 2007 through the end of the third quarter. For the nine months ended September 30, 2007, the Company recorded operating revenue of $586.3 million, a decrease of $33.8 million, or 5%, over the same period in 2006.Operating revenue was reduced by approximately $242.0 million for contractual changes in the ASA.The increase in Pinnacle’s level of operations accounted for an increase in revenue of approximately $51.5 million.The amortization of net deferred revenue associated with Pinnacle’s ASA also increased revenue by approximately $10.8 million.The acquisition of Colgan increased the Company’s consolidated revenue by approximately $142.9 million. Operating income and operating margin were $42.7 million and 7.3%, respectively, year-to-date.Year-to-date, Pinnacle achieved an operating margin of 9.5%, while Colgan recorded an operating margin of 0.4%.Consolidated operating income and operating margin were approximately $65.7 million and 10.6%, respectively, excluding nonrecurring items, for the nine months ended September 30, 2006.The contractual changes in the ASA reduced operating income by approximately $32.7 million for the nine months ended September 30, 2007.The reduction in operating income from contractual ASA changes was offset by approximately $16.6 million of amortization of net deferred revenue associated with Pinnacle’s ASA.This amortization is recorded as an increase in operating revenue in the Company’s consolidated statements of income. Net income and EPS for the nine months ended September 30, 2007 were $27.9 million and $1.17, respectively.Excluding nonrecurring items related to a $4.1 million loss on the Company’s Northwest claim sale and a decrease in Saab return condition accruals of approximately $1.0 million, net income and EPS were $29.9 million and $1.25, respectively, for the nine months ended September 30, 2007.Excluding nonrecurring items, net income and EPS for the first nine monthsof 2006 were $40.5 million and $1.84, respectively. Cash and Short-Term Investments The Company ended the quarter with cash and short-term investments totaling $245.2 million.The Company’s quarter-end cash balance was negatively impacted by the receipt of Pinnacle’s September 30 ASA payment totaling $21.4 million from Northwest on October 1, as September 30 fell on a weekend.The Company’s balance of cash and short-term investments increased by approximately $2.0 million during the third quarter. About Pinnacle Airlines Corp. Pinnacle Airlines Corp., an airline holding company, is the parent company of Pinnacle Airlines, Inc. and Colgan Air, Inc.Pinnacle Airlines, Inc. operates under the name Northwest Airlink and operates 139 Canadair Regional Jets in the United States and Canada.Colgan Air, Inc. operates as Continental Connection, United Express and US Airways Express andoperates a fleet of 42 Saab 340 and 7 Beech 1900 turboprop regional aircraft. 1 Non-GAAP Disclosures This release and certain tables accompanying this release include certain financial information not prepared in accordance with generally accepted accounting principles (“GAAP”), regarding operating income, operating margin, net income and EPS for the three and nine months ended September 30, 2007 and 2006 excluding the loss on sale of unsecured claim, increases and decreases in the provision for losses associated with the bankruptcy filings of Northwest and Mesaba and the nonrecurring charge related to the pilot post-retirement liability.The Company believes that this information is useful to investors as it indicates more clearly the Company’s comparative year-to-year results. None of this information should be considered a substitute for any measures prepared in accordance with GAAP.The Company has included its reconciliations of these non-GAAP financial measures to the most comparable GAAP financial measures in the accompanying schedules. Forward-Looking Statements This press release contains various forward-looking statements that are based on management's beliefs, as well as assumptions made by and information currently available to management. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Such statements are subject to certain risks, uncertainties and assumptions, including those set forth in our filings with the Securities and Exchange Commission, which are available to investors at our website or online from the Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove erroneous, actual results may vary materially from results that were anticipated or projected. The Company does not intend to update these forward-looking statements before its next required filing with the Securities and Exchange Commission. For further information, please contact Joe Williams, at (901) 346-6162, or visit our website at www.pncl.com. ### 2 Pinnacle Airlines Corp. Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Three Months Ended September 30, 2007 2006 Operating revenues Regional airline services $ 199,023 $ 206,827 Other 6,707 1,673 Total operating revenues 205,730 208,500 Operating expenses Salaries, wages and benefits 52,830 34,567 Aircraft maintenance, materials and repairs 22,396 8,691 Aircraft rentals 35,049 66,031 Aircraft fuel 10,856 28,041 Other rentals and landing fees 15,307 11,480 Ground handling services 24,520 21,663 Commissions and passenger related expense 7,120 900 Depreciation and amortization 2,449 1,003 Other 20,196 14,102 Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba - (3,537 ) Total operating expenses 190,723 182,941 Operating income 15,007 25,559 Operating income as a percentage of operating revenues 7.3 % 12.3 % Nonoperating income (expense) Interest income 2,521 640 Interest expense (1,128 ) (1,198 ) Miscellaneous (expense) income, net (11 ) 18 Total nonoperating income (expense) 1,382 (540 ) Income before income taxes 16,389 25,019 Income tax expense 5,485 9,182 Net income $ 10,904 $ 15,837 Basic earnings per share $ 0.53 $ 0.72 Diluted earnings per share $ 0.48 $ 0.72 Shares used in computing basic earnings per share 20,470 21,945 Shares used in computing diluted earnings per share 22,544 21,990 3 Pinnacle Airlines Corp. Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Nine Months Ended September 30, 2007 2006 Operating revenues Regional airline services $ 568,278 $ 614,643 Other 17,996 5,460 Total operating revenues 586,274 620,103 Operating expenses Salaries, wages and benefits 150,392 104,587 Aircraft maintenance, materials and repairs 62,719 26,949 Aircraft rentals 103,997 198,093 Aircraft fuel 26,939 81,953 Other rentals and landing fees 44,359 33,954 Ground handling services 73,236 65,787 Commissions and passenger related expense 17,935 2,688 Depreciation and amortization 6,821 2,932 Other 58,270 38,749 Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba (1,048 ) (2,172 ) Total operating expenses 543,620 553,520 Operating income 42,654 66,583 Operating income as a percentage of operating revenues 7.3 % 10.7 % Nonoperating income (expense) Interest income 8,468 1,789 Interest expense (6,109 ) (4,150 ) Loss on sale of unsecured claim (4,144 ) - Miscellaneous income, net 325 69 Total nonoperating expense (1,460 ) (2,292 ) Income before income taxes 41,194 64,291 Income tax expense 13,263 23,267 Net income $ 27,931 $ 41,024 Basic earnings per share $ 1.31 $ 1.87 Diluted earnings per share $ 1.17 $ 1.87 Shares used in computing basic earnings per share 21,398 21,945 Shares used in computing diluted earnings per share 23,863 21,981 4 Pinnacle Airlines Corp. Condensed Consolidated Balance Sheets (in thousands, except share data) September 30, December 31, 2007 2006 Assets (Unaudited) Current assets Cash and cash equivalents $ 5,867 $ 705 Short-term investments 239,300 72,700 Receivables 58,383 100,925 Spare parts and supplies, net 14,976 8,061 Prepaid expenses and other assets 16,229 15,003 Deferred income taxes 12,006 - Total current assets 346,761 197,394 Property and equipment Flight equipment 88,696 38,436 Aircraft pre-delivery payments 70,400 - Other property and equipment 37,037 24,470 196,133 62,906 Less accumulated depreciation (26,151 ) (21,921 ) Net property and equipment 169,982 40,985 Deferred income taxes 72,265 - Other assets, primarily aircraft deposits 32,028 31,240 Goodwill, net 28,027 18,422 Intangible assets, net 17,510 13,232 Total assets $ 666,573 $ 301,273 Liabilities and stockholders’ equity Current liabilities Current maturities of debt and capital leases $ 11,874 $ - Pre-delivery payment facility 35,011 - Bank line of credit 8,375 - Accounts payable 30,638 18,201 Accrued expenses 67,265 26,190 Income taxes payable 24,187 16,658 Deferred income taxes - 6,815 Deferred revenue 24,549 - Other current liabilities 20,303 5,980 Total current liabilities 222,202 73,844 Senior convertible notes 121,000 121,000 Long-term debt, net of current maturities 11,068 - Capital leases, net of current maturities 3,941 - Deferred income taxes - 7,112 Deferred revenue, net of current portion 214,594 - Other liabilities 1,813 2,296 Commitments and contingencies Stockholders’ equity . Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, no shares issued - - Series A preferred share, stated value $100 per share; one share authorized and issued - - Series common stock, par value $0.01 per share; 5,000,000 shares authorized; no shares issued - - Common stock, $0.01 par value; 40,000,000 shares authorized; 22,402,333 and 22,080,585 shares issued 224 221 Treasury stock, at cost, 1,958,032 shares (35,207 ) - Additional paid-in capital 88,859 86,152 Retained earnings 38,079 10,648 Total stockholders’ equity 91,955 97,021 Total liabilities and stockholders’ equity $ 666,573 $ 301,273 5 Pinnacle Airlines Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, 2007 2006 Cash provided by operating activities $ 277,022 $ 2,590 Cash used in investing activities (257,840 ) (15,827 ) Cash used in financing activities (14,020 ) (17,000 ) Net change in cash and cash equivalents 5,162 (30,237 ) Cash and cash equivalents at beginning of period 705 31,567 Cash and cash equivalents at end of period $ 5,867 $ 1,330 6 Pinnacle Airlines Corp. Reconciliation of Non-GAAP Disclosures (Unaudited) Three Months Ended September 30, 2007 2006 % Increase (Decrease) (in thousands, except per share data) Operating Income: Operating incomein accordance with GAAP $ 15,007 $ 25,559 (41 )% Add:Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba - (3,537 ) 100 % Non-GAAP operating income $ 15,007 $ 22,022 (32 )% Operating Margin: Operating margin in accordance with GAAP 7.3 % 12.3 % (5.0) pts. Add:Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba - (1.7 %) 1.7 pts. Non-GAAP operating margin 7.3 % 10.6 % (3.3) pts. Net Income: Net income in accordance with GAAP $ 10,904 $ 15,837 (31 )% Add:Provision for decreases in lossesassociated with bankruptcy filings ofNorthwestand Mesaba, net of related tax - (2,227 ) 100 % Non-GAAP net income $ 10,904 $ 13,610 (20 )% Diluted EPS: Diluted EPS in accordance with GAAP $ 0.48 $ 0.72 (33 )% Add:Provision for decreases in lossesassociated with bankruptcy filings ofNorthwestand Mesaba, net of related tax - (0.10 ) 100 % Non-GAAP diluted EPS $ 0.48 $ 0.62 (23 )% 7 Pinnacle Airlines Corp. Reconciliation of Non-GAAP Disclosures (Unaudited) Nine Months Ended September 30, 2007 2006 % Increase (Decrease) (in thousands, except per share data) Operating Income: Operating incomein accordance with GAAP $ 42,654 $ 66,583 (36 )% Add:Pilot post-retirement liability - 1,300 (100 )% Add:Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba (1,048 ) (2,172 ) (52 )% Non-GAAP operating income $ 41,606 $ 65,711 (37 )% Operating Margin: Operating margin in accordance with GAAP 7.3 % 10.7 % (3.4) pts. Add:Pilot post-retirement liability - 0.2 % (0.2) pts. Add:Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba (0.2 )% (0.3 )% 0.1 pts. Non-GAAP operating margin 7.1 % 10.6 % (3.5) pts. Net Income: Net income in accordance with GAAP $ 27,931 $ 41,024 (32 )% Add:Loss on sale of unsecured claim, net of related tax 2,627 - 100 % Add:Provision for decreases in lossesassociated with bankruptcy filings ofNorthwestand Mesaba, net of related tax (664 ) (1,366 ) 51 % Add:Pilot post-retirement liability, net of related tax - 830 (100 )% Non-GAAP net income $ 29,894 $ 40,488 (26 )% Diluted EPS: Diluted EPS in accordance with GAAP $ 1.17 $ 1.87 (37 )% Add:Loss on sale of unsecured claim, net of related tax 0.11 - 100 % Add:Provision for decreases in lossesassociated with bankruptcy filings ofNorthwestand Mesaba, net of related tax (0.03 ) (0.07 ) 57 % Add:Pilot post-retirement liability, net of related tax - 0.04 (100 )% Non-GAAP diluted EPS $ 1.25 $ 1.84 (32 )% 8 Pinnacle Airlines Corp. Operating Statistics (Unaudited) CRJ Turboprop Three Months Ended September 30, Three Months Ended September 30, 2007 2006 Change 2007 Other Data: Revenue passengers (in thousands) 2,636 2,330 13% 425 Revenue passenger miles (in thousands) (1) 1,230,775 1,110,898 11% 78,475 Available seat miles (in thousands) 1,562,621 1,459,943 7% 164,907 Passenger load factor (2) 78.8% 76.1% 2.7 pts 47.6% Operating revenue per available seat mile (in cents) 9.64 14.28 (32)% 33.44 Operating cost per available seat mile (in cents) 8.64 12.53 (31)% 33.80 Operating revenue per block hour $ 1,340 $1,996 (33)% $ 1,561 Operating cost per block hour $ 1,201 $1,752 (31)% $ 1,578 Block hours 112,378 104,435 8% 35,329 Departures 68,370 63,713 7% 30,049 Average daily utilization (block hours) 8.77 9.15 (4)% 7.95 Average stage length (miles) 461 471 (2)% 185 Number of operating aircraft (end of period) 139 124 12% 49 CRJ Turboprop Nine Months Ended September 30, Nine Months Ended September 30, 2007 2006 Change 2007 (3) Other Data: Revenue passengers (in thousands) 7,477 6,685 12% 1,112 Revenue passenger miles (in thousands) (1) 3,471,275 3,193,715 9% 206,046 Available seat miles (in thousands) 4,528,179 4,173,150 9% 443,782 Passenger load factor (2) 76.7% 76.5% 0.2 pts 46.4% Operating revenue per available seat mile (in cents) 9.79 14.86 (34)% 32.20 Operating cost per available seat mile (in cents) 8.86 13.26 (33)% 32.07 Operating revenue per block hour $1,347 $1,997 (33)% $ 1,513 Operating cost per block hour $ 1,219 $1,783 (32)% $ 1,507 Block hours 329,201 310,503 6% 94,433 Departures 199,598 188,031 6% 79,982 Average daily utilization (block hours) 8.79 9.17 (4)% 7.36 Average stage length (miles) 460 471 (2)% 184 Number of operating aircraft (end of period) 139 124 12% 49 (1) Revenue passenger miles represents the number of miles flown by revenue passengers. (2) Passenger load factor equals revenue passenger miles divided by available seat miles. (3) The Company purchased Colgan on January 18, 2007, as discussed in Note 2 to our condensed consolidated financial statements.The “nine months ended” for turboprops implies the period from the date of purchase of Colgan through September 30, 2007.We did not operate turboprops during 2006. The Company had 5,402 employees as of September 30, 2007, an increase of 52% over the 3,554 employees as of September 30, 2006. 9
